Filed 3/30/21 Sheridan Pacific, LLC v. Pritchett CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 SHERIDAN PACIFIC, LLC,                                               D076609

      Plaintiff, Cross-defendant and
 Respondent,
                                                                      (Super. Ct. No.
           v.                                                          37-2018-0001017-CU-FR-CTL )

 RONNIE PRITCHETT et al.,

      Defendants, Cross-complainants
 and Appellants.


         APPEALS from an order of the Superior Court of San Diego County,
Richard S. Whitney Judge. Affirmed.
         Landay Roberts and John Kenneth Landay for Defendants, Cross-
complainants and Appellants Ronnie Pritchett and Nancy Pritchett.
         Law Office of Christopher T. Wright and Christopher Thomas Wright
for Defendant, Cross-complainant and Appellant TripleLite, LLC.
         La Quinta Law Group and Timothy L. Ewanyshyn for Plaintiff, Cross-
defendant and Respondent, Sheridan Pacific, LLC.
         Defendants, cross-complainants and appellants Ronnie Pritchett,
Nancy Pritchett and TripleLite, LLC (TripleLite) appeal from an order
granting the Code of Civil Procedure1 section 425.16 special motion to strike
brought by plaintiff, cross-defendant and respondent Sheridan Pacific, LLC
(Sheridan). By its motion, Sheridan sought to strike portions of the
Pritchetts’ and TripleLite’s cross-complaints arising out of an agreement for
Sheridan’s purchase of a 45 percent membership interest in TripleLite, which
appellants alleged Sheridan had rescinded. The trial court granted the
motion, ruling the cross-complaints sought damages arising from protected
litigation activity: that the gravamen of appellants’ challenged causes of
action was that Sheridan had refused to acknowledge the rescission and its
actions based on litigating that position caused them damage. The court
further found appellants could not establish a probability of prevailing on the
merits because the litigation privilege applied.
      Appellants contend none of the stricken causes of action arose from
protected litigation activity. They further contend the trial court did not
correctly apply the principal thrust/gravamen test, which they maintain is no
longer viable, when it struck entire causes of action rather than the offending
claims for relief. Appellants maintain the trial court did not need to strike
various paragraphs of their cross-complaints alleging litigation activity that
were assertedly “incidental” to any claim for relief and thus not subject to
section 425.16. We affirm the order.




1      Undesignated statutory references are to the Code of Civil Procedure.
Section 425.16 is commonly referred to as the anti-SLAPP statute, since a
special motion under the statute seeks to strike a “ ‘[s]trategic lawsuit
against public participation’ ” or SLAPP. (Wilson v. Cable News Network,
Inc. (2019) 7 Cal.5th 871, 882, fn. 2 (Wilson); Balla v. Hall (2021) 59
Cal.App.5th 652, ___.)
                                       2
              FACTUAL AND PROCEDURAL BACKGROUND
      We state the facts in the light most favorable to appellants, the
opponents of Sheridan’s special motion to strike. “We consider ‘the pleadings,
and supporting and opposing affidavits upon which the liability or defense is
based.’ [Citation.] However, we neither ‘weigh credibility [nor] compare the
weight of the evidence. Rather, [we] accept as true the evidence favorable to
[appellants] and evaluate [Sheridan’s] evidence only to determine if it has
defeated that submitted by [appellants] as a matter of law.’ ” (Soukup v. Law
Offices of Herbert Hafif (2006) 39 Cal.4th 260, 269, fn. 3; see Sweetwater
Union High School Distr. v. Gilbane Building Co. (2019) 6 Cal.5th 931, 941.)
      In 2016, appellants entered into a purchase agreement to sell Sheridan
a 45-percent membership interest in their company TripleLite for $300,000.
As part of the purchase agreement, Sheridan appointed Gina Blaemire and
Roger Blaemire as managers. Disputes arose between the parties, causing
Sheridan in January 2018 to sue appellants alleging fraud and other causes
of action. In its complaint, Sheridan sought damages and an order rescinding
both the purchase agreement and an operating agreement. The Pritchetts
through counsel notified Sheridan that they agreed to the purchase
agreement’s rescission and return of Sheridan’s investment.
      Thereafter, Sheridan filed a first amended complaint removing its
prayer for rescission of the purchase agreement and alleging that appellants
had breached the purchase agreement. Sheridan sought damages, an
injunction prohibiting appellants from depleting TripleLite’s assets and
compelling TripleLite to maintain required documents, appointment of a
receiver, and an accounting. In a second amended complaint, Sheridan
sought to remove the Pritchetts as TripleLite’s managers. Appellants
demurred to the second amended complaint. The trial court sustained the


                                       3
demurrer as to all causes of action with the exception of fraud, ruling in part
that Sheridan’s derivative claims failed because the parties had rescinded the
purchase agreement and Sheridan was no longer a member of TripleLite.
      In a third amended complaint, Sheridan added a cause of action for
breach of implied contract, alleging that the court’s order sustaining
appellants’ demurrer created an implied contract by which appellants were
obligated to return Sheridan’s $300,000 plus interest, and pay restitution of
benefits that Sheridan conferred on them as well as consequential damages.
      Appellants filed cross-complaints against Sheridan for fraud, breach of

fiduciary duty, conversion, and “enforcement of rescission.”2 In part, they
alleged that by serving its first complaint, Sheridan effected the rescission of
the purchase agreement, extinguishing its interest in TripleLite and leaving
Ronnie and Nancy Pritchett as TripleLite’s sole members. They alleged that
after the Pritchetts notified Sheridan they would not contest the rescission,
Sheridan refused to acknowledge its rescission of the purchase agreement but
instead “improperly continued to assert . . . derivative causes of action on
behalf of TripleLite as well as direct causes of action that relied on the
rescinded Purchase Agreement,” requiring the parties to stipulate to
appointment of a receiver to assist in TripleLite’s management. Additionally,
appellants alleged that even though Sheridan had rescinded the purchase


2     The Pritchetts cross-complained for “enforcement of rescission” (first
cause of action), fraud (second cause of action), and conversion (third cause of
action). TripleLite’s cross-complaint omitted the conversion claim and
replaced it with a third cause of action against Sheridan for breach of
fiduciary duty. TripleLite alleged that the Blaemires owed it a fiduciary duty
but breached it by various actions, including usurping TripleLite
opportunities, engaging in interested transactions that they did not fully
disclose, refusing to authorize TripleLite’s debt payments or account for
TripleLite products entrusted to them, and interfering with the Pritchetts’ co-
equal right to manage TripleLite.
                                        4
agreement, it filed an ex parte application seeking a temporary restraining
order on TripleLite’s behalf to enjoin the Pritchetts from taking various
actions regarding TripleLite’s patents, and leave of court to file a second
amended complaint adding another derivative cause of action to remove the
Pritchetts as managers. Appellants alleged that as a result of Sheridan’s
refusal to acknowledge the rescission, they suffered damages including
receiver costs as well as legal and accounting fees. The Pritchetts alleged in
support of their conversion claim that as a result of Sheridan’s rescission of
the purchase agreement, they were TripleLite’s sole members and managers,
but Sheridan and the Blaemires refused to acknowledge the rescission and in
so doing, they “intentionally and substantially interfered with [the]
Pritchett[s’] right to possess TripleLite.” The cross-complaints more
specifically allege misconduct by the Blaemires with respect to various
business decisions and dealings with vendors or other companies.
      In separate motions brought under the anti-SLAPP statute, Sheridan
sought to strike the “enforcement of rescission” and the Pritchetts’ conversion
causes of action. It argued those causes of action arose directly from acts in
furtherance of its right of free speech or right of petition under section
425.16, subdivision (e), specifically its pursuit of the present litigation.
Sheridan argued the “claims are based entirely on the [cross-complainants’]
allegations that [Sheridan] rescinded the Purchase Agreement when it filed
its complaint on January 9, 2018, but that [Sheridan] failed to recognize that
the agreement had been rescinded and continued to litigate the issue.”
According to Sheridan, appellants “would not have a claim for enforcement of
rescission or conversion if [Sheridan] had simply accepted that the Purchase
Agreement was rescinded when [Sheridan] filed its complaint. Instead,
[appellants] allege that they were damaged by [Sheridan’s] continued


                                         5
prosecution of its derivative claims, which included obtaining an injunction
and the parties’ subsequent stipulation to the appointment of a receiver for
TripleLite.” Sheridan argued that because the gravamen of the Pritchetts’
causes of action was based “primarily, if not entirely, on protected activity,” it
had met its threshold prima facie showing under the anti-SLAPP statute.
Sheridan further argued appellants could not demonstrate a probability of
prevailing on the challenged causes of action because the litigation privilege
precluded Sheridan’s liability.
      In opposition, defendants argued Sheridan mischaracterized their
causes of action “by conflating Sheridan[’s] prosecution of this litigation with
[its] conduct . . . before and after the rescission of the Purchase Agreement,
conduct that resulted in damages to [TripleLite].” Appellants argued they
sought equitable relief to enforce Sheridan’s rescission premised on harm
caused by Sheridan’s pre-rescission management of TripleLite, including via
its agents, or its post-rescission interference in TripleLite’s management.
Appellants pointed to allegations in the second amended complaint that the
Blaemires necessitated the appointment of a receiver to assist in managing
TripleLite even though they were no longer managers; refused to address
TripleLite’s tax issues, exposing appellants to additional costs and penalties;
mandated TripleLite’s entry into a marketing contract under a conflict of
interest resulting in TripleLite paying significantly more for those services;
and refused to allow TripleLite to publish a website to advertise and sell its
products. Appellants pointed to allegations that Gina Blaemire incorrectly
informed another company that the Pritchetts had been removed as
managers, resulting in a loss of sales. They finally pointed to an allegation
that Sheridan sought a preliminary injunction on TripleLite’s behalf without




                                        6
standing and despite TripleLite’s objections.3 The Pritchetts argued their
claim for conversion was not based on Sheridan’s prosecution of the action
but on Sheridan’s and the Blaemires’ conduct after the Purchase Agreement
was rescinded. Finally, appellants argued that their causes of action were
compulsory counter claims brought in a compulsory cross-complaint which

“rarely, if ever, qualifies as a SLAPP suit arising from petition activity.”4




3     As to this allegation, defendants admitted in a footnote it was
“arguably . . . related to Sheridan[’s] prosecution of this litigation.” They
argued that in view of the court’s prior ruling that Sheridan did not have
standing to assert causes of action on TripleLite’s behalf, there was still a
reasonable probability Sheridan did not have standing to seek a preliminary
injunction on its behalf, and thus, the Pritchetts met their burden to show a
reasonable probability they would prevail on that specific claim for damages.

4      Appellants repeat this claim in a footnote in their opening brief. A
cross-complaint, however, may be subject to an anti-SLAPP motion.
(§ 425.16, subd. (h).) While a compulsory cross-complaint is not a SLAPP
merely because it is filed in response to a complaint, such a suit may
nevertheless be dismissed under the statute if it arises out of the litigation
process itself. (See Long Beach Unified School Dist. v. Margaret Williams,
LLC (2019) 43 Cal.App.5th 87, 91, 97 [cross-complaint arose from litigation or
decisions regarding funding or refusing to fund litigation, activity protected
by the anti-SLAPP statute]; Raining Data Corp. v. Barrenechea (2009) 175
Cal.App.4th 1363, 1373-1374.) Appellants’ cited authority, Church of
Scientology v. Wollersheim (1996) 42 Cal.App.4th 628 (disapproved on other
grounds in Equilon Enterprises v. Consumer Cause, Inc. (2002) 29 Cal.4th 53,
68, fn. 5) is not to the contrary. There, the Court of Appeal discussed the
issue of compulsory cross-complaints in response to the church’s argument
that a broad application of section 425.16 to all litigation activity would
subject all cross-complaints to a special motion to strike. The court rejected
such a proposition, pointing out that “[o]nly those cross-complaints alleging a
cause of action arising from the plaintiff’s act of filing the complaint against
the defendant and the subsequent litigation would potentially qualify as a
SLAPP action.” (Church of Scientology, 42 Cal.App.4th at p. 651.)
                                        7
      The trial court granted Sheridan’s motions. It ruled: “The thrust of
[the Pritchetts’] first cause of action for enforcement of rescission and their
third cause of action for conversion in their cross-complaint is that [Sheridan]
wrongfully proceeded as if the rescission had not occurred, a clear subject of
dispute in this litigation, and that [the Pritchetts] suffered damages as a
result. The Pritchetts explicitly allege ‘Cross-complainants suffered
damages, including receiver costs, legal fees, accounting fees due to
Sheridan[’s] wrongful assertion that the Purchase Agreement had not been
rescinded.’ . . . Plaintiff[’s] and their agent’s refusal to acknowledge the
rescission and their actions to ‘intentionally and substantially interfere[ ]
with [the Pritchetts’] right to possess TripleLite’ directly arise from their
position in litigation that the Agreements were not rescinded. . . . Plaintiff’s
actions in litigating its position that the Agreements were not rescinded are
protected litigation activity.” The court further ruled: “While the Pritchetts
include allegations of actions prior to rescission, they do not demonstrate how
such actions caused damages. The gravamen of the first cause of action for
enforcement of rescission and the third cause of action for conversion is that
[Sheridan] refused to acknowledge the rescission and that [Sheridan’s]
continued actions based on that position caused them damage. Those
purported damages arise from protected litigation activity.” The trial court
found the litigation privilege applied, and thus the Pritchetts could not show
a probability of prevailing on their claims. The trial court reached the same
conclusion on TripleLite’s enforcement of rescission cause of action.
      Appellants filed these appeals from the trial court’s order.




                                        8
                                 DISCUSSION
                  I. Legal Principles and Standard of Review
      “California’s anti-SLAPP statute ‘provides a procedure for weeding out,
at an early stage, meritless claims arising from protected activity.’ [Citation.]
‘Resolution of an anti-SLAPP motion involves two steps. First, the defendant
must establish that the challenged claim arises from activity protected by
[the statute]. [Citation.] If the defendant makes the required showing, the
burden shifts to the plaintiff to demonstrate the merit of the claim by
establishing a probability of success.’ ” (Murray v. Tran (2020) 55
Cal.App.5th 10, 25, quoting Baral v. Schnitt (2016) 1 Cal.5th 376, 384
(Baral).) The plaintiff must establish its claims have “ ‘at least “minimal
merit.” ’ ” (Wilson, supra, 7 Cal.5th at p. 884; RGC Gaslamp, LLC v. Ehmcke
Sheet Metal Co., Inc. (2020) 56 Cal.App.5th 413, 436.) “ ‘The court, without
resolving evidentiary conflicts, must determine whether the plaintiff’s
showing, if accepted by the trier of fact, would be sufficient to sustain a
favorable judgment.’ . . . If the plaintiff does not make that showing, a court
will strike the claim.” (RGC Gaslamp, at p. 436.)
      “We apply a de novo review to a court’s rulings on whether the parties
met their respective burdens.” (Murray v. Tran, supra, 55 Cal.App.5th at p.
25, citing Monster Energy Co. v. Schechter (2019) 7 Cal.5th 781, 788; Wilson,
supra, 7 Cal.5th at p. 884.)
                          II. Protected Activity Prong
      As a threshold matter, we observe that Sheridan’s motion has not
sought to strike appellants’ entire cross-complaint; the motion is limited to,
and seeks to strike, two causes of action: Appellants’ first cause of action for
“enforcement of rescission” and the Pritchetts’ third cause of action for




                                        9
conversion. Our analysis does not reach appellants’ fraud causes of action or
TripleLite’s breach of fiduciary duty cause of action.
      Sheridan’s “first-step burden is to identify the activity each challenged
claim rests on and demonstrate that that activity is protected by the anti-
SLAPP statute. A ‘claim may be struck only if the speech or petitioning
activity itself is the wrong complained of, and not just evidence of liability or
a step leading to some different act for which liability is asserted.’ [Citation.]
To determine whether a claim arises from protected activity, courts must
‘consider the elements of the challenged claim and what actions by the
defendant supply those elements and consequently form the basis for
liability.’ [Citation.] Courts then must evaluate whether the defendant has
shown any of these actions fall within one or more of the four categories of
‘ “act[s]” ’ protected by the anti-SLAPP statute.” (Wilson, supra, 7 Cal.5th at
p. 884.) But “[a]ssertions that are ‘merely incidental’ or ‘collateral’ are not
subject to section 425.16. [Citations.] Allegations of protected activity that
merely provide context, without supporting a claim for recovery, cannot be
stricken under the anti-SLAPP statute.” (Baral, supra, 1 Cal.5th 394; see
also Okorie v. Los Angeles Unified School Dist. (2017) 14 Cal.App.5th 574,
587 [“A claim based on protected activity is incidental or collateral if it
‘merely provide[s] context, without supporting a claim for recovery’ ”].)
      The court in Wilson explained this threshold burden in more detail.
For the first step of the anti-SLAPP inquiry, Sheridan “must make two
related showings.” (Wilson, supra, 7 Cal.5th at p. 887.) “Comparing its
statements and conduct against the statute, it must demonstrate activity
qualifying for protection. (See § 425.16, subd. (e).) And comparing that
protected activity against the complaint, it must also demonstrate that the
activity supplies one or more elements of a plaintiff’s claims.” (Wilson, at p.


                                        10
887; see Rand Resources, LLC v. City of Carson (2019) 6 Cal.5th 610, 621;
Park v. Board of Trustees of California State University (2017) 2 Cal.5th
1057, 1062-1063 (Park).) “At this stage, the question is only whether a
defendant has made out a prima facie case that activity underlying a
plaintiff’s claims is statutorily protected [citations], not whether it has shown
its acts are ultimately lawful.” (Wilson, at p. 888.) “If the acts alleged in
support of the plaintiff’s claim are of the sort protected by the anti-SLAPP

statute, then anti-SLAPP protections apply.” (Id. at p. 887.)5
      As relevant here, the anti-SLAPP statute protects “any written or oral
statement or writing made before a legislative, executive, or judicial
proceeding” (§ 425.16, subd. (e)(1)) or “in connection with an issue under
consideration or review” in such proceedings (§ 425.16, subd. (e)(2)). “ ‘ “The
filing of lawsuits is an aspect of the First Amendment right of petition”
[citation], and thus is a protected activity under the anti-SLAPP statute.’ ”
(Takhar v. People ex rel. Feather River Air Quality Management Dist. (2018)
27 Cal.App.5th 15, 27; Gaynor v. Bulen, supra, 19 Cal.App.5th at p. 880


5      This court has explained: “In recently clarifying these ‘arising from’
principles, the California Supreme Court emphasized the need for courts to
determine whether the protected activity was the alleged injury-producing
act that formed the basis for the claim. [Citation.] The high court explained:
‘ “The only means specified in section 425.16 by which a moving defendant
can satisfy the [‘arising from’] requirement is to demonstrate that the
defendant’s conduct by which plaintiff claims to have been injured falls within
one of the four categories described in subdivision (e) . . . .” ’ [Citation.] The
Park court thus instructed that ‘in ruling on an anti-SLAPP motion, courts
should consider the elements of the challenged claim and what actions by the
defendant supply those elements and consequently form the basis for
liability.’ [Citation.] In so doing, the courts should be ‘attuned to and . . .
respect the distinction between activities that form the basis for a claim and
those that merely lead to the liability-creating activity or provide evidentiary
support for the claim.’ ” (Gaynor v. Bulen (2018) 19 Cal.App.5th 864, 877-
878.)
                                       11
[filing of petitions, motions and briefs in court are protected petitioning
activities].) Any act in furtherance of the right to petition is subject to the
statute, and any act “ ‘includes communicative conduct such as the filing,
funding, and prosecution of a civil action.’ ” (Takhar, at p. 28, quoting
Rusheen v. Cohen (2006) 37 Cal.4th 1048, 1056.) “Statements made in
preparation for litigation or in anticipation of bringing an action fall within
these categories.” (RGC Gaslamp, LLC v. Ehmcke Sheet Metal Co., Inc.,
supra, 56 Cal.App.5th at p. 437.) “If a statement falls into one of these
categories, a defendant does not separately need to show that his or her
statement was made in connection with a ‘public issue.’ ” (Ibid.)
      This court decides de novo whether appellants’ claims arise from
activity protected by the statute. (Wilson, supra, 7 Cal.5th at p. 884.) If the
trial court’s decision is correct on any theory, we will affirm regardless of the
correctness of the grounds on which it reached its conclusion. (Gaynor v.
Bulen, supra, 19 Cal.App.5th at p. 876.)
A. Enforcement of Rescission Causes of Action
      Appellants contend their causes of action for enforcement of rescission
are brought under Civil Code sections 1691 and 1692. A party to a contract
effects a rescission under Civil Code section 1691 by giving notice of
rescission and restoring, or offering to restore, everything of value received
under the contract. (See Civ. Code, § 1691; Southern Ins. Co. v. Workers’
Comp. Appeals Bd. (2017) 11 Cal.App.5th 961, 971.) The service of a pleading
in an action seeking relief based on rescission is deemed to be such a notice or
offer, or both. (Civ. Code, § 1691, subd. (b).) When there has been a full or
partial rescission, any party to the contract may seek relief based on the
rescission by “bringing an action to recover any money or thing owing to him
by any other party to the contract as a consequence of such rescission[.]” (Civ.


                                        12
Code, § 1692, italics added.) “A claim for damages is not inconsistent with a
claim for relief based on rescission. The aggrieved party shall be awarded
complete relief including restitution of benefits, if any, conferred by him as a
result of the transaction and any consequential damages to which he is
entitled; but such relief shall not include duplicate or inconsistent items of
recovery. [¶] If in an action or proceeding a party seeks relief based upon
rescission, the court may require the party to whom such relief is granted to
make any compensation to the other which justice may require and may
otherwise in its judgment adjust the equities between the parties.” (Ibid.)
      Appellants’ causes of action for enforcement of rescission seek relief not
for Sheridan’s rescission of the purchase agreement, which Sheridan effected
by filing its original complaint, but Sheridan’s later alleged repudiation of its
rescission. Assuming such a claim is nevertheless one for “money . . . owing
to [the party] by any other party to the contract as a consequence of such
rescission” (Civ. Code, § 1692), Sheridan demonstrated that the injury-
producing conduct—the activity asserted as grounds for relief—was
Sheridan’s litigation activities. That is, it showed appellants sought relief
stemming from Sheridan taking legal positions contrary to its rescission
when it (a) filed amended pleadings containing legal positions relying on the
purchase agreement as if the rescission had not occurred, necessitating
appointment of a receiver; (b) filed an ex parte application for a temporary
restraining order; and (c) unsuccessfully sought a writ of attachment against
appellants. Appellants allege they sought to recover receiver costs, legal fees
and accounting fees as damages “due to Sheridan[’s] . . . wrongful assertion
that the Purchase Agreement had not been rescinded.” The allegations of
litigation conduct—at least in part—give rise to the receiver costs and legal
fees; we cannot say they are incidental or collateral to, or merely provide


                                       13
evidence of, the causes of action. (Baral, supra, 1 Cal.5th at p. 394; compare
Gaynor v. Bulen, supra, 19 Cal.App.5th at p. 880 [filing of probate court
petitions provided evidence of breaches of fiduciary duty, but were
unnecessary to establish the breach of fiduciary duty claim].)
      We are not persuaded by appellants’ argument that their enforcement
of rescission causes of action arise from non-protected conduct. They
maintain the gravamen of their claim is Sheridan’s mismanagement of
TripleLite and “out of court conduct resulting from its contention that the
Purchase Agreement had not been rescinded . . . .” Specifically, they argue
the basis for their claim is Sheridan’s unilateral rescission that occurred
“when it complied with the Notice and Offer Requirements for Rescission”;
the Blaemires’ conduct in continuing to serve as TripleLite managers despite
being removed by the Pritchetts; and the Blaemires’ pre-rescission and post-
rescission conduct that harmed TripleLite. Appellants suggest their
references to Sheridan’s litigation are incidental to the gravamen of their
claim, similar to the references to protected activity in Baharian-Mehr v.
Smith (2010) 189 Cal.App.4th 265 and Park, supra, 2 Cal.5th 1057.
According to appellants, the trial court failed to correctly apply the principal
thrust/gravamen test, which they say has been called into question in any
event and did not permit the court to strike the cause of action in its entirety.
      This court has made clear that in assessing the first “arising from”
prong of the anti-SLAPP statute, “a court must continue to analyze whether
the allegations of protected activity within each ‘claim’ are incidental or
whether the principal thrust of the claim triggers anti-SLAPP protection.”
(Gaynor v. Bulen, supra, 19 Cal.App.5th at p. 886.) The moving party’s
burden is to establish a nexus between protected acts and the core basis for
the alleged injury, focusing on the elements of the claim and what conduct


                                       14
supplies those elements. (Wilson, supra, 7 Cal.5th at p. 884; Gaynor, at p.
886, citing Park, supra, 2 Cal.5th at pp. 1062-1073.) We therefore reject
appellants’ argument that the principal thrust/gravamen test is inapplicable
to their claim. (Accord, Optional Capital, Inc. v. Akin Gump Strauss, Hauer
& Feld LLP (2017) 18 Cal.App.5th 95, 111-113 [Baral did not address or
disapprove the principal thrust or gravamen analysis]; Area 51 Productions,
Inc. v. City of Alameda (2018) 20 Cal.App.5th 581, 595 , fn. 7 [rejecting
argument that Baral disavowed the gravamen test and pointing out it
disapproved use of the “primary right” theory of liability to determine
whether a cause of action is based on protected activity].)
      Under this analysis, appellants’ allegations concerning Sheridan’s
notice of rescission and the Blaemires’ alleged pre-rescission misconduct do
not supply the elements or form the basis for the relief they seek in enforcing
Sheridan’s rescission of the purchase agreement. As we have stated,
appellants are not complaining of Sheridan’s notice of rescission (effected by
its original January 2018 complaint, as indicated above), their claims stem
from Sheridan’s later repudiation of the rescission and alleged damages
caused by its bringing continued derivative litigation, requesting a
restraining order, and seeking an unsuccessful writ of attachment based on
its legal positions relying on the continued validity of the purchase
agreement.
      Nor can we say the Blaemires’ “assertive conduct of continuing to
participate in the management of TripleLite” is the sole basis for the
enforcement of rescission claim. Appellants presumably argue their damages
stem from the Blaemires’ conduct in continuing to participate and interfere in
TripleLite’s business activities after Sheridan rescinded the purchase
agreement. Appellants argue that their damages constitute TripleLite’s


                                       15
payment of legal fees to Ignite Marketing (Ignite) and Diversified Accounting
to resolve disputes with those vendors, as well as duplicative accounting fees
due to the parties’ inability to agree on an accounting firm. They point to
assertions made in declarations submitted not in connection with the anti-
SLAPP motion, but in support of appellants’ opposition to Sheridan’s
application for a right to attach order and writ of attachment. There is no
indication on this record that these declarations were before or considered by
the trial court on Sheridan’s anti-SLAPP motion. Elsewhere in their opening
brief, appellants point to allegations of the Blaemires’ conduct with respect to
other companies (Reed Marketing, Bulb Queen), and TripleLite’s advertising
website.
      As to Ignite, the cross-complaints allege that the Blaemires’ misconduct
took place before Sheridan rescinded the purchase agreement in January
2018: appellants allege that prior to the purchase agreement’s execution, the
Blaemires were informed of TripleLite’s debt to Ignite, and Gina Blaemire
agreed to negotiate a payment plan for amounts owed to it. They allege that
“in 2017, [the Blaemires] refused to authorize payment on the agreed upon
payment plan with Ignite . . . , resulting in a complaint being filed against
TripleLite on or about August 2, 2018.” (Italics added.) A claim for
enforcement of rescission seeks damages “as a consequence of the rescission”
(Civ. Code, § 1692), and the Ignite damages or legal fees arise from the
Blaemires’ conduct occurring before the purchase agreement was rescinded.
That conduct, even if wrongful, does not supply the elements or form the
basis for liability on appellants’ claim that they suffered damage as a result of
Sheridan’s rescission. (Park, supra, 2 Cal.5th at p. 1063.)
      We reach the same conclusion regarding appellants’ allegations about
TripleLite’s advertising website. They allege that in January 2017, Gina


                                       16
Blaemire directed Reed Marketing to shut down TripleLite’s website and six
months later decided TripleLite did not have the financial resources to
develop a new website, resulting in TripleLite not having an advertising
website for two years. Gina Blaemire’s assertedly wrongful conduct occurred
before the purchase agreement was rescinded, and does not provide the basis
for relief for the enforcement of rescission claim.
      As for the accounting matters, the cross-complaints allege that in 2016,
TripleLite received a notice of suspension by the California Franchise Tax
Board for overdue taxes, and in November 2016, Gina Blaemire and others
worked to resolve the issue. Appellants allege the overdue returns were “all
but completed by May 3, 2017,” and “[a]t that time,” TripleLite’s corporate
status was revived. The cross-complaint continues: “However, Diversified
Accounting had done all the work for TripleLite’s tax returns and was
demanding payment for such work before providing the taxes for filing” and
the Blaemires “refused to authorize TripleLite to pay Diversified Accounting
for the work it had performed, including the work it had performed on the
amended 2014 as well as the 2015 and 2016 tax returns.” Appellants allege
that “[a]s a result, no other state or federal income tax returns were filed by
TripleLite until after [the Blaemires] resigned as managers of TripleLite.”
They allege that once the receiver was appointed the Blaemires again refused
to pay for the tax work and demanded TripleLite hire a new accounting firm.
Appellants allege that the Blaemires’ refusal to address the tax issues
exposed them to additional costs and penalties, including money paid to a
new accounting firm, attorney fees incurred by Diversified Accounting in its
collection attempts, and penalties and interest for the delayed filing of federal
tax returns. Appellants’ damages stem from the Blaemires withholding of
payment authorization to Diversified Accounting after TripleLite’s tax


                                       17
returns were completed in 2017. The cross-complaint does not allege that
this occurred after the purchase agreement was rescinded. We cannot say
these damages were sustained as a result of Sheridan’s rescission.
      As to Reed Marketing, appellants allege without providing any
timeframe that the Blaemires insisted over the Pritchetts’ objection that
TripleLite use Reed Marketing for packaging and marketing service, while
misrepresenting the nature of the company and the Blaemires’ relationship
to its owner, who is Roger Blaemire’s daughter and Gina Blaemire’s sister.
They allege that Reed Marketing provided substandard packing, which they
had to replace at TripleLite’s expense after the Blaemires’ resignation. In
view of these unspecific descriptions, we cannot agree the Reed Marketing-
related conduct underlies any element of the enforcement of rescission claim.
As to Bulb Queen, appellants allege that at some unspecified point before
August 7, 2018, Gina Blaemire falsely informed its president that the
Pritchetts were being removed as TripleLite managers and that Bulb Queen
should no longer have any contact with them. They allege that because Bulb
Queen dealt with Gina Blaemire (who failed to respond) and not Nancy

Pritchett, TripleLite suffered a loss in sales.6 Again these allegations are too
vague and nondescript to permit a conclusion that appellants’ claim involves
post-rescission misconduct giving rise to damages as a consequence of
Sheridan’s rescission.
      We may look beyond the cross-complaints’ nonspecific allegations and
consider evidentiary submissions to find clarity. (Accord, Wittenberg v.


6     Even if we were to assume appellants’ allegations as to the accounting
matter, Reed Marketing, and Bulb Queen referenced unprotected conduct
that formed at least part of the basis of their claim for enforcement of
rescission damages, under the proper analysis, we disregard those allegations
and proceed to the second step. (Baral, supra, 1 Cal.5th at p. 396.)
                                       18
Bornstein (2020) 50 Cal.App.5th 303, 315; in part citing Wilson, supra, 7
Cal.5th at p. 887 [parties’ evidentiary submissions may be considered on the
first step of the anti-SLAPP analysis].) However, as we explain below,
appellants’ evidence consisted entirely of a request for judicial notice of
pleadings and declarations, inadmissible evidence that does not shed further
light on the misconduct underlying this claim.
      Because we have determined that appellants seek relief based on
Sheridan’s protected litigation activities, we proceed to the second step of the
anti-SLAPP analysis, to determine whether appellants made a showing that
would be sufficient to sustain a favorable judgment on this claim.
B. The Pritchetts’ Conversion Claim
      Appellants contend the Pritchetts’ cause of action for conversion does
not rely on protected activity, but arises instead from Sheridan’s interference
with the Pritchetts’ right to possess and control TripleLite “by participation
in the management of TripleLite[.]” Appellants do not specify in their brief
what management acts Sheridan engaged in to support this claim.
      “Conversion is the wrongful exercise of dominion over the property of
another. The elements of a conversion are the plaintiff’s ownership or right
to possession of the property at the time of the conversion; the defendant’s
conversion by a wrongful act or disposition of property rights; and damages.
 . . . [I]t is only necessary to show an assumption of control or ownership
over the property, or that the alleged converter has applied the property to
his own use.” (Oakdale Village Group v. Fong (1996) 43 Cal.App.4th 539,
543-544; accord, Avidor v. Sutter’s Place, Inc. (2013) 212 Cal.App.4th 1439,
1454; AmerUS Life Ins. Co. v. Bank of America, N.A. (2006) 143 Cal.App.4th
631, 642, fn. 4.) In determining whether property is subject to a conversion
claim, courts recognize that “ ‘[p]roperty is a broad concept that includes


                                       19
“every intangible benefit and prerogative susceptible of possession or
disposition.” ’ ” (Welco Electronics, Inc. v. Mora (2014) 223 Cal.App.4th 202,
211.)
        Appellants allege in support of their conversion claim that Sheridan
rescinded the purchase agreement when it served its complaint; as a result
the Pritchetts were Sheridan’s sole members and managers; Sheridan and
the Blaemires refused to acknowledge the rescission and thereby interfered
with the Pritchetts’ right to possess TripleLite. As with appellants’ first
enforcement of rescission cause of action, we have combed through the
allegations of the cross-complaints for identifiable post-rescission misconduct
by the Blaemires that was alleged to be injury-producing, and find none.
        We agree with Sheridan that—as with the enforcement of rescission
claim—the supporting allegations of the cross-complaint show that protected
activity is integral to this claim, that is, the damages arise from Sheridan’s
legal positions taken in pleadings contrary to its rescission of the purchase
agreement. Even if we assume that it is also based on unprotected activities
(the Blaemires’ post-rescission conduct in continuing to participate and
interfere in TripleLite’s business activities), we likewise will reach the second
prong, to ask whether appellants demonstrated a prima facie case that would
enable them to prevail on this claim. (Baral, supra, 1 Cal.5th at pp. 384-385.)
                       III. Probability of Prevailing Prong
        On the second prong of the anti-SLAPP analysis, appellants “ ‘must
demonstrate that [the challenged claims in their cross-complaint are] both
legally sufficient and supported by a sufficient prima facie showing of facts
to sustain a favorable judgment if the evidence [they] submitted . . . is
credited.’ ” (Wilson v. Parker, Covert & Chidester (2002) 28 Cal.4th 811, 821,
italics added.) The motion should be denied only if appellants can


                                       20
substantiate the elements of their enforcement of rescission and conversion
causes of action with evidence that, if believed, would justify a favorable
verdict. (Id. at pp. 821, 824.)
      The second step burden of establishing a probability of prevailing is not
high. (Issa v. Applegate (2019) 31 Cal.App.5th 689, 702.) However, a party
seeking to demonstrate the merits of the claim “ ‘may not rely solely on its
complaint [or cross-complaint], even if verified; instead, its proof must be
made upon competent admissible evidence.’ ” (Monster Energy Co. v.
Schechter, supra, 7 Cal.5th at p. 788.) “ ‘An assessment of the probability of
prevailing on the claim looks to trial, and the evidence that will be presented
at that time.’ ” (Tuchscher Development Enterprises, Inc. v. San Diego
Unified Port Dist. (2003) 106 Cal.App.4th 1219, 1236.) The question is
“whether there is admissible evidence showing facts that would, if proved at
trial, support a judgment in its favor on those claims.” (Id. at p. 1239.) An
anti-SLAPP motion must be granted if “ ‘the court concludes that the
allegations made or the evidence adduced in support of the claim, even if
credited, are insufficient as a matter of law to support a judgment[.]’ ” (Id. at
p. 1238.)
      As Sheridan points out, appellants’ evidence in opposition to its motion
consisted solely of a request for judicial notice of court records. The request
attached Sheridan’s original and amended complaints, the Pritchetts’ ex
parte application for appointment of a receiver, declarations of Ron Pritchett
and his attorney John Landay filed in support of that ex parte application,
Sheridan’s ex parte application for an order to show cause for a preliminary
injunction and temporary restraining order, notices of demurrers filed by the
Pritchetts, and the court’s minute order ruling on the Pritchetts’ demurrer.
Though the existence of pleadings or court documents may be the proper


                                       21
subject for judicial notice, we may not take notice of the truth of any factual
assertions contained in them. (Midway Venture LLC v. County of San Diego
(2021) 60 Cal.App.5th 58, ___ ; Lin Joon Oh v. Teachers Insurance and
Annuity Association of America (2020) 53 Cal.App.5th 71, 81 [court may take
judicial notice of court records but the truth of matters asserted in such
documents is not subject to judicial notice]; Intengan v. BAC Home Loans
Servicing LP (2013) 214 Cal.App.4th 1047, 1057 [existence of declaration, but
not facts asserted therein, may be judicially noticed].)
      In view of these settled principles, we must conclude appellants did not
meet their burden on the second step of the anti-SLAPP analysis to
demonstrate their claims “ ‘can be substantiated by competent evidence . . .’ ”
(Sweetwater Union High School Dist. v. Gilbane Building Co. (2019) 6 Cal.5th
931, 946.) We cannot accept the truth of the declarations appended to
appellants’ request for judicial notice; it is not evidence capable of being
admitted at trial. (Sweetwater Union, at p. 947.) Given the total absence of
admissible evidence in opposition to the motion (Monster Energy Co. v.
Schechter, supra, 7 Cal.5th at p. 788), we conclude the trial court did not err
by striking the enforcement of rescission and conversion causes of action.




                                        22
                              DISPOSITION
     The order is affirmed.



                                            O’ROURKE, J.

WE CONCUR:



HUFFMAN, Acting P. J.



HALLER, J.




                                  23